DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank Sardone on 01/26/2022.

The application has been amended as follows: 
Claims 13 and 16 are cancelled.
Claims 6, 9, and 10 are amended as follows:
Claim 6. The apparatus of claim 4, wherein the clamp plate is mounted to the actuator using a compliant mounting that permits further resilient deformation of the clamp plate about the compliant mounting.
Claim 9. The apparatus of claim [[8]] 10, wherein the clamp lever in the open position protrudes from the actuator housing and prevents loading of the surgical instrument apparatus into a driver for providing drive forces to the actuator when the clamp aperture is in an open state.  
Claim 10. The apparatus of claim [[2]] 8, further comprising: an actuator housing, wherein the elongate shaft extends from the actuator housing, and wherein the actuator is mounted within the actuator housing.
Reasons for Allowance
The Amendment of 01/19/2022 has been entered. The Amendment overcomes the claim objections as well as the double patenting rejection as the Applicant has provided a terminal disclaimer.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 2-12, the claimed limitation of:
“a longitudinally movable portion defining a clamp aperture;
a transversely movable portion for receiving a drive force; 
and a coupling disposed between the longitudinally movable portion and the transversely movable portion, the coupling being operable to convert transverse movement of the transversely movable portion into longitudinal movement of the longitudinally movable portion”
is novel in the art. The closest prior art of Lee et al. (US PGPub 2009/0171147) discloses (Figures 1-11) a surgical instrument apparatus for removably receiving (Paragraph 45) an end effector 16 coupled to an elongate control link 38/39/40 for actuating the end effector 16 to perform surgical operations, the apparatus comprising: an elongate shaft 19 defining a bore for receiving the control link 38/39/40 (distal cylindrical portion of 19 is seen in Figure 2 to receive the control link); and an actuator 82 (Paragraph 82 – when the actuator 82 is pulled proximally, the ramp 278 slides down the cam block 86 and the proximal flange (cantilevered length) 270 passes over the tapered edge 42 of the lug (control link) 40 while the distal flange (cantilevered length) 270 contacts the distal face of the lug 40) including a 

With regards to claims 14-15, the claimed limitation of:
“a longitudinally movable portion4Appl. No. 17/078,313Reply to Office Action dated October 26, 2021; 
wherein the clamp aperture is located within the longitudinally moveable portion of the actuator;
a transversely moveable portion; and 
a linkage extending between the transversely moveable portion and the longitudinally moveable portion, the linkage being operably configured to translate transverse movement of the transversely moveable portion into longitudinal movement of the longitudinally moveable portion”
is novel in the art. The closest prior art of Lee et al. (US PGPub 2009/0171147) discloses (Figures 1-11) a surgical instrument apparatus for removably receiving (Paragraph 45) an end effector 16 coupled to an elongate control link 38/39/40 for actuating the end effector 16 to perform surgical operations, the apparatus comprising: an elongate shaft 19 defining a bore for receiving the control link 38/39/40 (distal cylindrical portion of 19 is seen in Figure 2 to receive the control link); and an actuator 82 (Paragraph 82 – when the actuator 82 is pulled proximally, the ramp 278 slides down the cam block 86 

With regards to claims 17-19, the claimed limitation of:
” a longitudinally movable portion;
5Appl. No. 17/078,313Reply to Office Action dated October 26, 2021wherein the clamp aperture is located within the longitudinally moveable portion of the actuator; 
a transversely moveable portion; and 
a linkage extending between the transversely moveable portion and the longitudinally moveable portion, the linkage being operably configured to translate transverse movement of the transversely moveable portion into longitudinal movement of the longitudinally moveable portion”
is novel in the art. The closest prior art of Lee et al. (US PGPub 2009/0171147) discloses (Figures 1-11) a surgical instrument apparatus comprising: an end effector 16 coupled to an elongate control link 38/39/40 for actuating the end effector 16 to perform surgical operations; an elongate shaft 19 defining a bore for receiving the control link 38/39/40 (distal cylindrical portion of 19 is seen in Figure 2 to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        01/26/2022

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771